 


109 HR 4538 IH: Spent Nuclear Fuel On-Site Storage Security Act of 2005
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4538 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Mr. Matheson (for himself, Ms. Berkley, Mr. Gibbons, Mr. Bishop of Utah, Mr. Cannon, and Mr. Porter) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Nuclear Waste Policy Act of 1982 to require commercial nuclear utilities to transfer spent nuclear fuel pools into spent nuclear fuel dry casks and convey to the Secretary of Energy title to all spent nuclear fuel thus safely stored.  
 
 
1.Short titleThis Act may be cited as the Spent Nuclear Fuel On-Site Storage Security Act of 2005. 
2.Dry cask storage of spent nuclear fuel 
(a)In generalTitle I of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10121 et seq.) is amended by adding at the end the following: 
 
IDry Cask Storage of Spent Nuclear Fuel 
185.Dry cask storage of spent nuclear fuel 
(a)DefinitionsIn this section: 
(1)ContractorThe term contractor means a person that holds a contract under section 302(a). 
(2)Spent nuclear fuel poolThe term spent nuclear fuel pool means a water-filled container in which spent nuclear fuel rods are stored. 
(3)Spent nuclear fuel dry caskThe term spent nuclear fuel dry cask means the container, and all the components and systems associated with the container, in which spent nuclear fuel is stored at a Commission-licensed independent spent fuel storage facility located at the power reactor site. The design of any such spent nuclear fuel dry cask shall be approved by the Commission. 
(b)Transfer of spent nuclear fuel 
(1)In generalA contractor shall transfer spent nuclear fuel from spent nuclear fuel pools to spent nuclear fuel dry casks at a Commission-licensed independent spent fuel storage facility located at the power reactor site. 
(2)Spent nuclear fuel stored as of date of enactmentA contractor shall complete the transfer of all spent nuclear fuel that is stored in spent nuclear fuel pools as of the date of enactment of this subsection not later than 6 years after the date of enactment of this subsection. 
(3)Spent nuclear fuel stored after date of enactmentA contractor shall complete the transfer of any spent nuclear fuel that is stored in a spent nuclear fuel pool after the date of enactment of this subsection not later than 6 years after the date on which the spent nuclear fuel is discharged from the reactor. 
(4)Inadequate fundsIf funds are not available to complete a transfer under paragraph (2) or (3), the contractor may apply to the Commission to extend the deadline for the transfer to be completed. 
(c)FundingThe Secretary shall make grants to compensate a contractor for expenses incurred in carrying out subsection (b), including costs associated with— 
(1)licensing and construction of an independent spent fuel storage facility located at the power reactor site; 
(2)construction and delivery of spent nuclear fuel dry casks; 
(3)transfers of spent nuclear fuel; 
(4)documentation relating to the transfers; 
(5)security; and 
(6)hardening. 
(d)Conveyance of title 
(1)DeterminationNot later than 30 days after the transfer of spent nuclear fuel from a spent nuclear fuel pool to a spent nuclear fuel dry cask, the Commission shall determine whether the contractor carried out the transfer in full compliance with regulations promulgated by the Commission. 
(2)NoncomplianceIf the Commission determines that any technical standard or compliance provision under the regulations was not complied with, the Commission shall— 
(A)notify the contractor; and 
(B)take such actions as are necessary to obtain full compliance. 
(3)Certification and conveyance of titleWhen the Commission determines that the contractor has fully complied with the regulations— 
(A)the Commission shall certify that safe transfer has been accomplished; and 
(B)the Secretary shall accept the conveyance of title to the spent nuclear fuel dry cask (including the contents of the cask) from the contractor. 
(4)ResponsibilityA conveyance of title under paragraph (3)(B) shall confer on the Secretary full responsibility (including financial responsibility) for the possession, stewardship, maintenance, and monitoring of all spent nuclear fuel transferred to the Secretary.. 
(b)FundingSection 302(d) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(d)) is amended— 
(1)in paragraph (5), by striking and at the end; 
(2)in paragraph (6), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(7)the provision of grants under section 185(d).. 
3.Immediate conveyance of title to spent nuclear fuel previously certified to be in complianceNot later than 30 days after the date of enactment of this Act, the Secretary of Energy shall accept the conveyance of title to all spent nuclear fuel with respect to which, before the date of enactment of this Act, the Nuclear Regulatory Commission has certified that a contractor under section 302 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222) has completed transfer to spent nuclear fuel dry casks in compliance with applicable regulations in effect as of the date of transfer.  
 
